 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1186 
In the House of Representatives, U. S.,

March 23, 2010
 
RESOLUTION 
Expressing support for designation of April as National Distracted Driving Awareness Month. 
 
 
Whereas 9-year-old Erica Forney of Fort Collins, Colorado, was struck and killed by a distracted driver in 2008; 
Whereas there were more than 276,000,000 wireless cell phone subscribers in the United States as of June 2009, an increase of 42 percent from 194,000,000 in June 2005, and nearly 3 times more than the 97,000,000 wireless subscribers in June 2000; 
Whereas over 600,000,000,000 text messages were sent in 2008, nearly 4 times the number sent in 2006; 
Whereas according to the recent National Motor Vehicle Crash Causation Survey, 80 percent of all traffic incidents and 65 percent of all near-crashes involve some type of distraction; 
Whereas according to data from the Fatality Analysis Reporting System (FARS), driver distraction was reported to have been involved in 16 percent of all fatal crashes in 2008, which is an increase from 12 percent in 2004; 
Whereas the Secretary of Transportation held a Distracted Driving Summit in September 2009; and 
Whereas April would be an appropriate month to designate as National Distracted Driving Awareness Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of Distracted Driving Awareness Month; 
(2)encourages all people in the United States to consider the lives of others on the road and avoid distracted driving; and 
(3)respectfully requests the Clerk of the House to transmit a copy of this resolution to FocusDriven, an advocacy group for victims of motor vehicle crashes involving drivers using cell phones. 
 
Lorraine C. Miller,Clerk.
